Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 4, 10, 14, 18, 22, 26, 28, 30, 39-40, 42-44, 46-47, 51, 54-55, 61-63, 67 and 73-86 are pending.  

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Betsy Haanes on March 21, 2022.

In the claims:
Claim 1, line 6, “ or any combination thereof, and  wherein a modified IgM antibody …identical except for the modified human IgM constant region” has been changed to -- a combination thereof --  
Claim 61, line 2, “a heavy chain polypeptide subunit of the modified human IgM antibody of claim 42” has been changed to -- the modified human IgM constant region of claim 1 -- 
Claim 62, line 1, “the polynucleotide of claim 61” has been changed to -- a first polynucleotide comprising a nucleic acid sequence that encodes the VH and the modified human IgM constant region of the modified human IgM antibody of claim 42 and a second polynucleotide comprising a nucleic acid sequence that encodes a light chain polypeptide  -- 
Claim 63 has been canceled. 
Claim 73, line 1, “the polynucleotide of claim 63, wherein the host cell can express the a modified human IgM antibody comprising a modified human IgM antibody comprising the modified human IgM constant region of claim 1, and heavy chain variable region (VH) situated amino terminal to the modified human IgM constant region, wherein the modified human IgM antibody specifically binds to a target antigen and exhibits reduced complement-dependent cytotoxicity (CDC) of cells expressing the target antigen relative to a corresponding wild-type human IgM antibody” has been changed to -- composition of claim 62 --

Conclusion
Claims 1, 4, 10, 14, 18, 22, 26, 28, 30, 39-40, 42-44, 46-47, 51, 54-55, 61-62, 67 and 73-86 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUONG HUYNH/             Primary Examiner, Art Unit 1644